
	
		III
		110th CONGRESS
		1st Session
		S. RES. 377
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2007
			Mr. Inhofe (for himself
			 and Mr. Coburn) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing and celebrating the centennial
		  of Oklahoma statehood.
	
	
		Whereas, on November 16, 1907, Oklahoma officially became
			 the 46th State of the Union;
		Whereas the State of Oklahoma is known as the Sooner
			 State;
		Whereas the State of Oklahoma has become a national leader
			 in agriculture, natural resource industries, technology, and
			 manufacturing;
		Whereas the people of Oklahoma have harvested the natural
			 abundance of the State to produce a wealth which has enabled the building of
			 cities, educational institutions, an unhurried pace of life, and a rich
			 culture, while maintaining the pristine ecology;
		Whereas the beautiful mountains, rivers, lakes, trees,
			 plains, and fields of the State of Oklahoma are appreciated and preserved, and
			 the quality of life is unsurpassed; and
		Whereas, on November 16, 2007, the State of Oklahoma will
			 begin a new century of statehood: Now, therefore, be it
		
	
		That the Senate recognizes and
			 celebrates the centennial of Oklahoma statehood.
		
